Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of an international application PCT/CN2019/073043 (international filing date 01/24/2019), which claims priority to an international application PCT/CN2019/072416 (international filing date 01/18/2019) and an application of China 201810260959.7 (filed 03/26/2018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 20180287683 A1, hereinafter Subramanian), in view of LUO, Tao (US 20180242324 A1, hereinafter LUO).

Regarding claim 1, Subramanian teaches a signal transmission method, comprising (in general, see figures 3-4 and their corresponding paragraphs 67-83; in particular, see at least fig. 3 and its paragraphs):
receiving, by a terminal device, a plurality of synchronization signal/physical broadcast channel (SS/PBCH) blocks in one or more burst set windows, wherein the one or more burst set windows comprise a plurality of resources that are used to transmit the plurality of SS/PBCH blocks (see at least para. 78 along with para. 68, e.g. “[r]esource identification field 305 may define resources (e.g., SS burst, SS blocks, CSI-RS) to be measured by the UE 115. For example, the base station 105 may indicate in the resource identification field 305 which SS blocks of an SS burst are in the resource set”); and 
determining, by the terminal device, that SS/PBCH blocks received at two or more resources of the plurality of resources are quasi co-located (QCL) (see at least para. 77 along with para. 68-69, e.g. “… the plurality of SS blocks may include a subset of SS blocks of the SS burst. In some cases, the first feedback resource set and reporting configuration includes a spatial QCL indicator for at least one of the plurality of SS blocks, an indicator of resources for the plurality of SS blocks, an indicator of a duration of the SS burst, an indicator of antenna ports associated with the plurality of SS blocks, an indicator of a number of SS blocks of the SS burst,…”).
Subramanian differs from the claim, in that, it does not specifically disclose candidate positions, [and] two or more positions of the plurality of candidate positions, which are well known in the art and commonly used for improving synchronization schemes.
LUO, for example, from the similar field of endeavor, teaches similar or known mechanism of candidate positions, [and] two or more positions of the plurality of candidate positions (see at least fig. 4 and para. 57-58, e.g. “the PSS, SSS, and PBCH may be transmitted within an SS block. Each SS block has a corresponding SS block index (also referred to as SS/PBCH block index) indicated in FIG. 4 as one of 0, 1, . . . , n-1”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LUO into the method of Subramanian for improving synchronization schemes.

Regarding claim 2, Subramanian in view of LUO teaches receiving, by the terminal device, indication information, wherein the indication information is used to indicate an interval between two adjacent positions of the two or more positions.  (LUO, see at least para. 59-60, e.g. an SS burst includes a plurality of SS blocks corresponding to SS block indices 0, 1, . . . , 7 for several embodiments)

Regarding claim 3, Subramanian in view of LUO teaches the interval between the two adjacent positions is 2, 4, or 8.  (LUO, see at least para. 59-60, e.g. an SS burst includes a plurality of SS blocks corresponding to SS block indices 0, 1, . . . , 7 for several embodiments)

Regarding claim 4, Subramanian in view of LUO teaches the indication information is carried in at least one of a remaining minimum system information (RMSI) control resource set (CORESET), an RMSI physical downlink shared channel (PDSCH), radio resource control (RRC) signaling, or a broadcast channel.  (Subramanian, see at least para. 67, e.g. RRC at least)

Regarding claim 5, Subramanian in view of LUO teaches receiving, by the terminal device, quantity information of the plurality of candidate positions; and determining the two or more positions based on the quantity information.  (Subramanian, see at least para. 77, e.g. an indicator of a number of SS blocks of the SS burst)

Regarding claim 6, Subramanian in view of LUO teaches obtaining, by the terminal device, QCL-related information from a demodulation reference signal (DMRS) in the plurality of SS/PBCH blocks (LUO, see at least para. 66 along with para. 62-63, e.g. “[i]n NR, all or a subset of DMRS antenna ports may be quasi co-located. The conveyed QCL parameter may indicate QCL of reference signals associated with a beam pair including a beam associated with the control channel and the corresponding SS block index. By decoding the control channel and obtaining the SS block index, the UE 702 may be able to determine the QCL parameter associated with SS block index”)

Regarding claim 7, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 7 performs reverse procedures of those of claim 1; more specifically, it would be a network device of claim 7 that performs the reverse receiving from and transmitting to a terminal device of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claims 8, 9, and 10, in view of claim 7 above, these claims are rejected for the same reasoning as claims 2, 3, and 4, respectively.

Regarding claims 11, 12, 13, 14, 15, and 16, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, Subramanian in view of LUO also teaches a same or similar apparatus with processor, receiver, and memory (Subramanian, see at least fig. 5-6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 17, 18, and 19, these claims are rejected for the same reasoning as claims 7, 8, and 9, respectively, except each of these claims is in apparatus claim format.
To be more specific, Subramanian in view of LUO also teaches a same or similar apparatus with processor, receiver, and memory (Subramanian, see at least fig. 5-6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 20, this claim is rejected for the same reasoning as claim 1, except this claim is in computer readable storage medium claim format.
To be more specific, Subramanian in view of LUO also teaches a same or similar apparatus with processor, receiver, and computer readable storage medium (Subramanian, see at least fig. 5-6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 05/22/2022 have been fully considered.  Regarding independent claims 1, 7, 11, 17, and 20, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465